                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     LISA A. SMITH-GOODMAN                              :          CIVIL ACTION
                                                        :
       v.                                               :          No. 18-3675
                                                        :
     CITY OF PHILADELPHIA                               :
     DEPARTMENT OF HUMAN                                :
     SERVICES, et al.                                   :

                                            MEMORANDUM
    Juan R. Sánchez, C.J.                                                            August 13, 2019

            Pro se Plaintiff Lisa A. Smith-Goodman brings this civil rights action pursuant to 42 U.S.C.

§ 1983 against Defendants City of Philadelphia, the City’s social worker, Stephanie English, in

her official capacity (together, the City Defendants), Turning Points for Children, and Turning

Points’ employee, Kaitlin Sullivan, in her official capacity (together, the Turning Points

Defendants), alleging Defendants violated her Fourteenth and Fourth Amendment rights by

maintaining a policy of reunifying children with their biological parents without regard to the

rights of those who serve as in loco parentis guardians and removing a child from her custody for

whom she served in loco parentis. The City Defendants and Turning Points Defendants have both

moved to dismiss Smith-Goodman’s claims pursuant to Federal Rule of Civil Procedure 12(b)(6).

Because the Court finds Smith-Goodman (1) did not establish that her substantive due process

rights were violated; (2) received adequate procedural due process; (3) failed to plead a “class-of-

one” equal protection claim; and (4) cannot assert a Fourth Amendment child seizure claim,

Defendants’ motions to dismiss will be granted. 1




1
 On May 10, 2019, Smith-Goodman filed a motion seeking a preliminary injunction pursuant to
Federal Rule of Civil Procedure 65. Because the Court will grant Defendants’ motions to dismiss,
Smith-Goodman’s preliminary injunction motion will be dismissed as moot.
FACTS 2

       In 2008, minor child Z.K.M. was left in Smith-Goodman’s custody by Z.K.M.’s biological

mother by an “agreement/testimony” made in the Pennsylvania Court of Common Pleas of

Philadelphia County, Family Division (Family Court), for Z.K.M.’s first year of life. Second Am.

Compl. ¶ 5. Thereafter, in March 2010, Smith-Goodman filed for physical and legal custody of

Z.K.M. in Family Court, after learning Z.K.M.’s biological mother was being investigated for drug

use during another pregnancy that resulted in the birth of a child with drugs in the child’s system.

See id. On March 16, 2011, the Honorable Diane Thompson, initially awarded Z.K.M.’s biological

mother sole physical and legal custody of Z.K.M. Subsequently, on June 21, 2011, Z.K.M.’s

biological mother and Smith-Goodman entered into another agreement in which they agreed to

shared physical and legal custody of Z.K.M.

       At a later date, the custody proceeding was transferred to the Honorable Peter F. Rogers,

who, on February 2, 2015, suspended Smith-Goodman’s custodial rights until further court order.




2
  The facts set forth in this Memorandum are construed in the light most favorable to Smith-
Goodman, see Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009), and drawn from the
allegations in the Second Amended Complaint and several documents Smith-Goodman provided
to the Court at the May 16, 2019, oral argument on her preliminary injunction motion. The
documents Smith-Goodman provided to the Court include transcripts, orders, and docket entries
from the underlying dependency proceeding as well as several emails and letters authored by
Smith-Goodman. While these documents were not attached to her Second Amended Complaint,
the Court may consider them because they are integral to Smith-Goodman’s claims. See Schmidt
v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“[D]ocument[s] integral to or explicitly relied upon
in the complaint may be considered without converting the motion to dismiss into one for summary
judgment.” (internal quotation omitted)).
        Additionally, because Smith-Goodman provided these documents to the Court at oral
argument and did not enter them on the docket, the Court will docket these documents. The Court
will further place these documents under seal because they contain the identifying information of
a minor child. See N’Jai v. Pittsburgh Bd. of Public Educ., No. 10-1323, 2011 WL 1402855, at *4
(W.D. Pa. April 13, 2011) (sealing documents showing the names of minor children).



                                                 2
After lengthy litigation—involving several appeals, motions for recusal, and petitions for contempt

of custody filed by Smith-Goodman—the custody proceeding were resolved on November 9,

2017, by third agreement between Z.K.M.’s biological mother and Smith-Goodman to share legal

and physical custody of Z.K.M.

       After Z.K.M.’s biological mother and Smith-Goodman entered into the custody agreement,

the Philadelphia Department of Human Services (DHS) initiated a dependency proceeding in

Family Court. 3 On February 6, 2018, the Honorable Allan L. Tereshko held a hearing on the

dependency petition, which Smith-Goodman and her court-appointed counsel, Lisa Visco, Esq.,

attended. At the hearing, English, in her capacity as a social worker for DHS, testified as to the

dependency issues in the case noting two reports were made to DHS—one report against Smith-

Goodman for Z.K.M. having truancy issues and for Smith-Goodman’s failure to take Z.K.M. to

therapy, and one report against Z.K.M.’s mother for using marijuana in her home which hurt

Z.K.M.’s eyes. English expressed concern for Z.K.M. because she was “very vocal” about being

“confused about her caregiver[]” situation and being “afraid to upset one caregiver over the other.”

Tr. 13, Feb. 6, 2018. At this hearing, Attorney Visco challenged English on her testimony

regarding the report against Smith-Goodman for Z.K.M. having truancy issues. Id. at 21. At the

conclusion of the hearing, Judge Tereshko adjudicated Z.K.M. dependent in Smith-Goodman’s

home, but transferred legal and physical custody of Z.K.M. to Smith-Goodman for the time being.

Judge Tereshko further authorized DHS to “evaluate under the best interest test where [Z.K.M.]

should be placed,” Id. at 26, and defined Z.K.M.’s placement goal as to “remain with [her

biological mother] or [Smith-Goodman].” Order of Adjudication and Disposition 1, Feb. 21, 2018.



3
 The limited record before the Court does not specify the exact date and manner in which the
dependency proceeding was initiated.


                                                 3
        On May 8, 2018, Judge Tereshko held another hearing. 4 At this hearing, Sullivan, in her

capacity as an employee for the community umbrella agency Turning Points for Children, testified

that the goal of the dependency proceedings was to reunify Z.K.M. with her mother, see Tr. 9,

May 8, 2018, and that she felt Smith-Goodman was an impediment to reunification, see id. Sullivan

further discussed her visit to Smith-Goodman’s home and observations of Smith-Goodman as

Z.K.M.’s guardian, on which Attorney Visco cross-examined her. See id. at 19-20. After hearing

testimony, Judge Tereshko indicated a willingness to reunite Z.K.M. with her biological mother.

However, because Z.K.M.’s biological mother tested positive for marijuana use prior to the

hearing, he refused to do so. Id. at 27 (“[I]f I did not have the [biological mother’s] drug issues to

deal with . . . I would re-unite the family today.”). Judge Tereshko deferred deciding Z.K.M.’s

placement until a later date.

        Judge Tereshko held another hearing on Z.K.M.’s placement on August 7, 2018. 5 At this

hearing, which Smith-Goodman and Attorney Visco also attended, see Permanency Review Order

(Non-Placement) 1, Aug. 7, 2018, Judge Tereshko returned physical and legal custody of Z.K.M.

to her biological mother, see id. Judge Tereshko further suspended Smith-Goodman’s guardianship

and visitation rights. See id. at 2.

        On August 28, 2018, Smith-Goodman filed the instant action, alleging she was “deprived

of [her] right to due process as a person who stands in loco parentis to a child in dependency court”

as well as purporting to bring certain claims on Z.K.M.’s behalf. Compl. 6. The Court sua sponte



4
 Attorney Visco was present at the beginning of the May 8, 2018, hearing. However, Smith-
Goodman arrived late. See Tr. 10-11, May 8, 2018.
5
  Smith-Goodman did not provide a transcript for the August 7, 2018, hearing. The only
information pertaining to this hearing stems from the order Judge Tereshko entered following the
hearing.

                                                  4
dismissed Smith-Goodman’s complaint without prejudice for, inter alia, a lack of standing to bring

claims on Z.K.M.’s behalf and failure to state a claim. On September 25, 2018, Smith-Goodman

filed an Amended Complaint raising claims for violations of her constitutional rights pursuant to

42 U.S.C. § 1983 and various Pennsylvania statutes. Smith-Goodman further added English,

Sullivan, and Judge Tereshko as parties to the action. On September 19, 2018, the Court sua sponte

dismissed the Amended Complaint without prejudice as to the City Defendants and Turning Point

Defendants for, inter alia, failure to state a claim. The Court dismissed the claims against Judge

Tereshko with prejudice on the ground of judicial immunity.

       On September 25, 2018, Smith-Goodman filed her Second Amended Complaint against

the City Defendants and Turning Points Defendants alleging, pursuant to 42 U.S.C. § 1983,

violations of her due process and equal protection rights under the Fourteenth Amendment, a

conspiracy claim, and a Fourth Amendment child seizure claim. Smith-Goodman asks the Court

to “order [Defendants] to discontinue violat[ing] [her constitutional due process rights” as well as

award her “$100,000 in punitive damages.” On November 20, 2018, and November 21, 2018, the

Turning Points Defendants and City Defendants moved to dismiss for failure state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6). The motions are now ripe for disposition.

DISCUSSION

       Smith-Goodman’s Second Amended Complaint brings four main claims: (1) a Fourteenth

Amendment substantive due process claim; (2) a Fourteenth Amendment procedural due process

claim; (3) a Fourteenth Amendment equal protection claim; and (4) a Fourth Amendment child

seizure claim. The Court will address each claim in turn. 6




6
  Smith-Goodman also alleges a civil conspiracy claim pursuant to § 1983. This claim will be
addressed along with Smith-Goodman’s substantive due process claim.
                                                 5
        To survive a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the facts pleaded “allow[]

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. In evaluating a Rule 12(b)(6) motion, a court first must separate the legal and factual elements

of the plaintiff’s claims. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The

court “must accept all of the complaint’s well-pleaded facts as true,” id. at 210-11, but need not

accept “bald assertions” or “legal conclusions” made in plaintiff’s papers, see In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1429-30 (3d Cir. 1997) (citation omitted). The court must

then “determine whether the facts alleged in the complaint are sufficient to show that the plaintiff

has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679). To

satisfy this standard, the complaint must contain enough factual matters to suggest the required

elements of the claim or to “raise a reasonable expectation that discovery will reveal evidence of”

those elements. Phillips v. Cty. of Allegheny¸ 515 F.3d 224, 234 (3d Cir. 2008) (quoting Twombly,

550 U.S. at 556). Because Smith-Goodman proceeds pro se, the Court construes her pleadings

liberally and “will apply the applicable law, irrespective of whether [he] has mentioned it by

name.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003).

       At the outset, the Court is precluded from enjoining Defendants “from violat[ing] [Smith-

Goodman’s] constitutional due process rights” by the Rooker-Feldman doctrine. “The Rooker–

Feldman doctrine prevents the lower federal courts from exercising jurisdiction over cases brought

by ‘state-court losers’ challenging ‘state-court judgments rendered before the district court

proceedings commenced.’” Lance v. Dennis, 546 U.S. 459, 460 (2006) (citations omitted). For the



                                                  6
Rooker-Feldman doctrine to apply, “(1) the federal plaintiff lost in state court; (2) the plaintiff

complains of injuries caused by the state-court judgments; (3) those judgments were rendered

before the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159,

166 (3d Cir. 2010).

        All four elements of the Rooker-Feldman doctrine are met insofar as Smith-Goodman asks

the Court to enjoin Defendants from violating her constitutional due process rights. First, Smith-

Goodman lost in state court as Z.K.M. was removed from her custody and reunited with her

biological mother. Second, Judge Tereshko’s decision removing Z.K.M. from her custody resulted

in the injuries she complains of in the instant proceeding. Third, Judge Tereshko’s ruling was

rendered before the instant action as Judge Tereshko removed Z.K.M. from Smith-Goodman’s

custody on August 7, 2018, and Smith-Goodman did not file the instant action until August 28,

2018. Finally, Smith-Goodman is inviting the Court to review and overturn Judge Tereshko’s

decision because the only way for the Court to enjoin Defendants from violating her due process

rights would require the Court to overturn Judge Tereshko’s ruling and return custody to Smith-

Goodman. The Rooker-Feldman doctrine prohibits such relief. Johnson v. City of New York, 347

F. App’x. 850 (3d Cir. 2009) (refusing to adjudicate claims seeking review of family court

decisions regarding emergency removal of children from the home on the basis of Rooker-

Feldman). Nevertheless, the Court may still address Smith-Goodman’s claims challenging the

City’s policy relating to biological reunification and award damages for any violations to her

constitutional rights. See Easley v. New Century Mortg. Corp., 394 F. App’x 946, 947 (3d Cir.

2010) (finding “the Rooker-Feldman doctrine does not apply because [the plaintiff, in part,] sought

damages . . . .”).



                                                 7
        To the extent her claims survive, the Second Amended Complaint fails to state claims upon

which relief may be granted. First, Smith-Goodman cannot state a claim for violations of her

Fourteenth Amendment due process rights pursuant to § 1983. Section 1983 creates a federal

statutory mechanism for private individuals to vindicate violations of their constitutional rights by

state actors. 7 See Albright v. Oliver, 510 U.S.C. 266, 271 (1994) (“Section 1983 is not itself a

source of substantive rights, but merely provides a method for vindicating federal rights elsewhere

conferred.” (internal quotations omitted)). To survive a motion to dismiss, Smith-Goodman must

allege facts supporting an inference that “a person acting under color of state law engaged in

conduct that violated a right protected by the Constitution or laws of the United States.” Morrow

v. Balaski, 719 F.3d 160, 165-66 (3d Cir. 2013). In evaluating a § 1983 claim, a court must first

“identify the exact contours of the underlying right said to have been violated.” Id. at 166 (quoting

Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (en banc)). The Court must then “determine

whether the plaintiff has alleged a deprivation of a constitutional right at all.” 8 Id.

        In this case, Smith-Goodman appears to bring a both substantive due process and

procedural due process claim against the City Defendants and Turning Points Defendants. With

regard to her substantive due process claim, Smith-Goodman fails to state a claim because she has




7
 For purposes of this Memorandum, the Court assumes the Turning Points Defendants are state
actors.
8
 To the extent she seeks to hold the City liable pursuant to § 1983, Smith-Goodman must establish
municipal liability under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). To establish
Monell liability, a plaintiff must show she was deprived of rights, privileges, or immunities secured
by the Constitution and laws of the United States, and the deprivation of those rights was the result
of an official government policy or custom. See id.
        Further, insofar as she brings claims against English in her official capacity, these claims
are duplicative of claims against the City, and will not be further discussed. See Tazioly v. City of
Philadelphia, No. 97-1219, 1998 WL 633747, at *13 n.9 (E.D. Pa. Sept. 10, 1998) (treating claims
against DHS employees in their official capacity as duplicative of claims against the City).
                                                   8
not established her constitutional rights were violated. In this case, Smith-Goodman asserts she

had a substantive due process right to the continuing care, custody, and control of Z.K.M. because

she served as an in loco parentis guardian. However, Smith-Goodman provides no support for her

position. Rather, she baldly asserts her “constitutional rights under [the Fourteenth Amendment]

were established at the time of the dependency proceedings.” Resp. in Opp’n to the Turning Points

Defs.’ Mot. to Dismiss 5.

       On the contrary, Third Circuit authority suggests Smith-Goodman did not have a

substantive due process right at the time of the dependency proceedings. The case of Breakwell v.

Allegheny Cty. Dep’t of Human Servs., 406 F. App’x 593 (2010) is instructive. In Breakwell,

paternal grandparents who stood in loco parentis to a minor child brought a § 1983 civil rights

action against, inter alia, two caseworkers for the county’s youth services office after dependency

proceedings were initiated. See id. at 596. The grandparents alleged the caseworkers violated their

fundamental liberty interest in the “care, custody, and control” of the minor child. See id. at 597.

In finding that the caseworkers were protected by qualified immunity, the Third Circuit held that

(1) it has “never held that those standing in loco parentis to a child have a constitutional right to

the continued care and supervision of that child,” and (2) Pennsylvania authority does not clearly

define the contours of the constitutional rights afforded to persons serving in loco parentis. See id.

at 598. Given the Third Circuit’s guidance in Breakwell and Smith-Goodman’s failure to submit

any authority demonstrating her alleged constitutional right to the continued care, custody, and

control of Z.K.M., Smith-Goodman fails to state a Fourteenth Amendment substantive due process

claim under § 1983. 9



9
  Because Smith-Goodman has failed to establish that a constitutional right was violated for her
substantive due process claim, the Second Amended Complaint also fails to state a Monell claim
against the City, see Kneipp v. Tedder, 95 F.3d 1199, 1212 n.26 (3d Cir. 1995) (finding a § 1983
                                                  9
       Second, insofar as Smith-Goodman alleges a procedural due process violation, this claim

similarly fails. Procedural due process rights are triggered by the deprivation of a legally

cognizable liberty or property interest. Pressley v. Blaine, 352 F. App’x. 701, 705 (3d Cir. 2009).

The procedural due process inquiry is bifurcated, requiring (A) a determination as to whether the

“asserted interest is encompassed within the Fourteenth Amendment’s protection of life, liberty,

or property,” Solomon v. Phila. Hous. Auth., 143 F. App’x. 447, 452 (3d Cir. 2005); and (B) if so,

whether the procedures available provided the plaintiff with adequate due process,” see id.

       To determine what process is due, the Court must balance the (1) “the private interests

affected by the official action,” (2) “the risk of an erroneous deprivation of such interest through

the procedures used, and probable value, if any, of additional procedural safeguards,” and (3) “the

Government’s interest, including the function involved and the fiscal and administrative burdens

that the additional or substitute procedural requirement would entail.” Id. at 335. “The fundamental

requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful

manner” prior to the deprivation of a legally cognizable liberty or property interest. Mathews v.

Eldridge, 424 U.S. 319, 333 (1976) (internal quotations omitted).

       Smith-Goodman argues she was denied procedural due process by being denied the

opportunity to fully litigate her liberty interest in the continued care, custody, and control of

Z.K.M. in the underlying dependency proceeding. Assuming for purposes of this memorandum

that she had a protected liberty interest in the continued care, custody, and control of Z.K.M.,

Smith-Goodman’s received adequate due process. The record of the underlying dependency




claim cannot stand if the underlying constitutional claim is invalid), as well as a § 1983 conspiracy
claim against all Defendants, see Williams v. Fedor, 69 F. Supp. 2d 649, 666 (M.D. Pa. 1999)
(finding a plaintiff must allege “an actual violation of a right protected under § 1983” to state a
§ 1983 conspiracy claim”), aff’d, 211 F.3d 1263 (3d Cir. 2000).
                                                 10
proceeding belies her claim to the contrary. As demonstrated by the transcripts and orders from

the dependency proceeding, Smith-Goodman was “present at hearings with court-appointed

counsel, Lisa Visco, Esq., in the dependency proceedings from January 23, 2018 through August

7, 2018.” Letter to the Hon. Margaret Murphy 2, Feb. 22, 2019. The transcripts also demonstrate

that Smith-Goodman had the ability to cross-examine English and Sullivan on their testimony. See

Tr. 2, 21, Feb. 6, 2018 (noting Smith-Goodman and Attorney Visco’s appearance, and Attorney

Visco’s cross-examination of English with regard to her findings of Z.K.M.’s truancy while in

Smith-Goodman’s care); Tr. 2, 12, 17-19, May 8, 2018 (noting Smith-Goodman and Attorney

Visco’s appearance, and Attorney Visco’s cross-examination of Sullivan on her visit to Smith-

Goodman’s home). Despite her assertion that she was prevented from fully litigating Z.K.M.’s

removal, the record of the underlying dependency proceeding shows Smith-Goodman had ample

opportunity to litigate the issue in multiple pre-deprivation hearings.

       As a result, even assuming she had an important protected liberty interest in the continued

care, custody, and control of Z.K.M., in light of her ability to be present and represented by counsel

at each pre-removal hearing, it is unclear what further process or procedural safeguards could have

been afforded to Smith-Goodman that would have been of probative value. It appears to the Court

the only process that would satisfy Smith-Goodman is one that would return Z.K.M. to her custody.

Given these facts, Smith-Goodman was not denied “the opportunity to be heard at a meaningful

time and in a meaningful manner.” See Mathews, 424 U.S. at 333. Thus, Smith-Goodman fails to

state a procedural due process claim against Defendants. 10



10
  The Court notes that, in custody proceedings, in loco parentis guardians must be given “the
opportunity to litigate fully the issue of whether that relationship should be maintained.” T.B. v.
L.R.M., 786 A.2d 913, 917 (Pa. 2001). It is unclear from Third Circuit precedent or Pennsylvania
authority to what extent this right extends to in loco parentis guardians during dependency
proceedings. Nevertheless, assuming this right extends to dependency proceedings, for the reasons
                                                 11
       Next, Smith-Goodman asserts a Fourteenth Amendment equal protection claim. The Equal

Protection Clause of the Fourteenth Amendment prohibits state actors from denying equal

protection of the law to any person. See U.S. Const. amend. XIV § 1. This Clause directs state

actors to treat alike all persons similarly situated. See Mosca v. Cole, 217 F. App’x 158, 163 (3d

Cir. 2007) (citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). Where, as

here, the plaintiff seeks to establish a “class-of-one” equal protection claim, “a plaintiff must at a

minimum allege that [s]he was intentionally treated differently from others similarly situated by

the defendant and that there was no rational basis for such treatment.” See Phillips v. County of

Allegheny, 515 F.3d 224, 243 (3d Cir. 2008).

       Smith-Goodman has failed to plead a class-of-one equal protection claim. Smith-

Goodman’s generally alleges “she was denied the right to . . . equal protection.” Second Am.

Compl. ¶ 7. This assertion wholly fails to state a class-of-one equal protection claim. See Phillips,

515 F.3d at 244-45 (finding plaintiff’s “general accusations” that the defendants violated his equal

protection rights was insufficient to establish to establish a class-of-one equal protection claim).

In any event, there are no facts in the Second Amended Complaint demonstrating that Smith-

Goodman was “intentionally treated differently from others similarly situated by” Defendants. See

generally Second Am. Compl. Thus, Smith-Goodman’s equal protection claim under the

Fourteenth Amendment fails to state a claim.

       Turning to her Fourth Amendment child seizure claim, Smith-Goodman asserts that visits

to her home “initiated by English,” Second Am. Compl. ¶ 8, and each subsequent visit by Sullivan,

which “included mental health and substance abuse histories[,] were mandatory and not




state above, there is no credible assertion that Smith-Goodman was denied the opportunity to fully
litigate the issue of whether her relationship with Z.K.M. should be maintained.
                                                 12
voluntary,” id. As a result, Smith-Goodman argues she has “the right to pursue a Fourth

Amendment . . . child seizure claim” on Z.K.M.’s behalf. Id. Smith-Goodman is mistaken.

       As this Court noted when dismissing Smith-Goodman’s Amended Complaint, “[a] Fourth

Amendment child-seizure claim belongs only to the child, not to the parent, although a parent has

standing to assert it on the child’s behalf.” See Smith-Goodman v. Cty. of Phila. Dep’t of Human

Servs., No. 18-3675, 2018 WL 4494102, at *4 n.5 (E.D. Pa. Sept. 19, 2018) (citing Southerland v.

City of New York, 680 F.3d 127, 143 (2d Cir. 2012)). However, a pro se litigant who is not an

attorney may not pursue claims on behalf of anyone other than himself. See Osei-Afriyie ex rel.

Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882 (3d Cir. 1991) (finding a pro se litigant who

is not an attorney may not pursue claims on behalf of anyone other than himself). Thus, Smith-

Goodman cannot raise a Fourth Amendment child seizure claim on Z.K.M.’s behalf. See id. at 877

(“[A] parent who is not an attorney must be represented by legal counsel in bringing an action on

behalf of his or her minor children.”). Therefore, Smith-Goodman fails to state a Fourth

Amendment child seizure claim.

       Finally, Smith-Goodman will not be granted leave to file a third amended complaint. A

court must freely grant leave to amend, “unless such an amendment would be inequitable or futile”

See Phillips, 515 F.3d at 245. In this case, having provided Smith-Goodman two prior occasions

to amend her complaint and in light of the deficiencies outlined above, the Court finds that further

amendment would be futile. See City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp., 908

F.3d 872, 878 (3d Cir. 2018) (“Leave to amend is properly denied if amendment would be futile,

i.e., if the proposed complaint could not ‘withstand a renewed motion to dismiss.’” (quoting

Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 292 (3d Cir. 1988))). Accordingly, Smith-

Goodman’s Second Amended Complaint will be dismissed with prejudice.



                                                13
CONCLUSION

       For the reasons set forth above, the City Defendants and the Turning Points Defendants’

motions to dismiss will be granted and Smith-Goodman’s Second-Amended Complaint will be

dismissed with prejudice.

       An appropriate order follows.



                                                  BY THE COURT:



                                                  /s/ Juan R. Sánchez      s
                                                  Juan R. Sánchez, C.J.




                                             14
